Citation Nr: 9930660	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  98-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
veteran's anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty during February 1943 to 
December 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

Medical evidence not considered by the RO was forwarded to 
the Board by the RO after the appeal had been certified to 
the Board, and an additional medical statement, also not 
considered by the RO, was received by the Board in April 
1999.  The veteran did not waive RO review of this evidence 
but, in view of the favorable decision that follows, the 
Board will proceed with its appellate review.  38 C.F.R. 
§ 20.1304 (c) (1999).


FINDING OF FACT

The veteran's service-connected anxiety disorder requires 
continuous medication to control anxiety symptoms.


CONCLUSION OF LAW

The schedular criteria for a 10 percent rating for the 
veteran's anxiety disorder have been met.  38 U.S.C.A. 1155, 
5107 (West 1991); 38 C.F.R. 4.130, Diagnostic Code 9400 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his anxiety disorder is more 
severely disabling than reflected by his current 
noncompensable evaluation.  Therefore, he argues that he is 
entitled to at least a 10 percent evaluation.

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issues on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1999).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The medical evidence here includes a VA examination report 
and private medical records.  The veteran underwent a VA 
examination in February 1998.  The veteran was cooperative 
during the interview with relevant and coherent speech.  He 
did not show any disjointed thinking and was oriented to 
time, place and person.  Memory was intact and his affect was 
in the normal range.  He was able to give abstract meanings 
to proverbs and his intelligence was estimated to be in the 
average range.  He denied hallucinations and was neither 
suicidal nor delusional.  His insight and judgment were good 
with no evidence of obsessive-compulsive traits.  No 
diagnosis or mental condition was diagnosed.

Evidence from the veteran's private physician, David J. 
McCann, M. D., covers both in and outpatient treatment from 
July 1994 to January 1998.  During that time the veteran 
sought treatment for ongoing heart disease.  These records 
describe treatment received for Coronary Artery Disorder, 
arteriosclerotic heart disease with atrial fibrillation and 
acute respiratory failure.  Of note, the veteran was 
diagnosed with anxiety in January 1995 and later again 
complained of anxiety upon presentation to the emergency room 
in February 1997.

Also of record are statements from Dr. McCann, dated in June 
1998 and February 1999.  The physician reported, in essence, 
that the veteran was disabled primarily due to severe 
anxiety, had had heightened anxiety progressing over the past 
several years, and was taking anti-anxiety medication as 
needed.  
 
The veteran has been assigned a noncompensable evaluation 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400.  That 
code provides that a noncompensable evaluation shall be 
assigned where a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent evaluation is 
warranted where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.

In reviewing the report of the most recent VA psychiatric 
examination, performed in February 1998, the Board finds that 
the veteran falls squarely within the criteria for a 
noncompensable evaluation.  While the veteran's anxiety has 
been diagnosed during emergency room care, the examination 
did not indicate any social or industrial impairment or the 
need for continuous medication.  However, Dr. McCann reported 
in two recent statements that the veteran had severe anxiety 
and was on anti-anxiety medication as needed.  While the 
latter physician's statement is conclusory in nature in that 
he did not provide any clinical findings or elaborate on the 
veteran's psychiatric condition, and although it is not clear 
that the veteran's anxiety necessitates continuous 
medication, it is the Board's judgment that the evidence is 
at least in equipoise as to whether the veteran's anxiety 
disorder meets the cited schedular criteria for a 10 percent 
rating.  38 C.F.R. § 4.130, Code 9400.  Accordingly, an 
increased rating of 10 percent is warranted.  As the medical 
evidence as a whole does not show more than mild psychiatric 
impairment due to such symptoms as depressed mood, 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss, a rating in excess of 10 percent is not 
warranted. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Neither the VA examiner nor the 
veteran's private physician have given an opinion as to the 
employability of the veteran.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

A 10 percent rating for the veteran's anxiety disorder is 
granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

